AO 247 (Rev. 03/19) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(2)               Page 1 of 2 (Page 2 Not for Public Disclosure)


                                                 UNITED STATES DISTRICT COURT
                                                                                for the
                                                               __________
                                                             Southern       District
                                                                      District       of __________
                                                                               of Indiana

                               United States of America
                                          v.                                       )
                                JAMES T. WESTERN                                   )
                                  a/k/a “Country”                                  )   Case No: 2:15CR00019-004
                                                                                   )   USM No: 12982-028
Date of Original Judgment:                                       08/08/2017        )
Date of Previous Amended Judgment:                                                 )   Pro Se
(Use Date of Last Amended Judgment if Any)                                             Defendant’s Attorney


                           ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                                    PURSUANT TO 18 U.S.C. § 3582(c)(2)
        Upon motion of ✔   u the defendant u the Director of the Bureau of Prisons u the court under 18 U.S.C.
§ 3582(c)(2) for a reduction in the term of imprisonment imposed based on a guideline sentencing range that has
subsequently been lowered and made retroactive by the United States Sentencing Commission pursuant to 28 U.S.C.
§ 994(u), and having considered such motion, and taking into account the policy statement set forth at USSG §1B1.10
and the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,
IT IS ORDERED that the motion [729] is:
           ✔ DENIED. u GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
           u
the last judgment issued) of                   months is reduced to                                      .
                                       (See Page 2 for additional parts. Complete Parts I and II of Page 2 when motion is granted)


     The defendant was sentenced to the statutory mandatory minimum, and is not entitled to a sentence below
     the mandatory minimum.




A CERTIFIED TRUE COPY
Laura A. Briggs, Clerk
U.S. District Court
Southern District of Indiana

By
                      Deputy Clerk




Except as otherwise provided, all provisions of the judgment dated                                                     shall remain in effect.
IT IS SO ORDERED.

Order Date:                       06/26/19
                                                                                                            Judge’s signature


Effective Date:                                                                           Honorable Jane Magnus-Stinson, Chief Judge
                                (if different from order date)                                            Printed name and title
